United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2881
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri.
Carlton Bass,                            *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: October 6, 2009
                                 Filed: October 7, 2009
                                  ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Carlton Bass appeals the district court’s1 denial of his Federal Rule of Criminal
Procedure 36 motion to correct a “clerical error” in the October 1998 judgment in his
criminal case. We agree with the district court that the type of error Bass alleged was
not a clerical error, see United States v. Yakle, 463 F.3d 810, 811 (8th Cir. 2006) (per
curiam), and we affirm, see 8th Cir. R. 47B.
                          ______________________________



      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.